THREADGILL, Judge.
Cortez-Gonzalez appeals from his five-year sentence for possession of cocaine and resisting a police officer with violence. The sentencing guidelines did not call for prison time. Appellee concedes that the trial court erred in failing to provide written reasons for departing from the guidelines. State v. Jackson, 478 So.2d 1054 (Fla.1985).
Additionally, we have examined the sentencing transcript and find that the trial court apparently considered appellant’s illegal alien status as a basis for upward departure from the presumptive sentence. This is improper. Bram v. State, 496 So.2d 882 (Fla. 2d DCA 1986). The court also cited the quantity of cocaine in the appellant’s possession, a valid criterion under certain circumstances. Benitez v. State, 470 So.2d 734 (Fla. 2d DCA), petition for review denied, 479 So.2d 117 (Fla.1985). However, in the present case the amount in question was not so excessive that it would support a departure from the guidelines. Gallo v. State, 483 So.2d 876 (Fla. 2d DCA 1986).
Reversed and remanded for resentencing within the guideline range.
CAMPBELL, A.C.J., and SANDERLIN, J., concur.